Citation Nr: 0002428	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  98-18 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for multiple seborrhea 
keratoses due to exposure to herbicides.

2.  Entitlement to an evaluation in excess of 20 percent for 
osteoarthritis of multiple joints.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel



INTRODUCTION

The veteran had active service from October 1957 to September 
1966; from February 1970 to August 1976; and from January 
1980 to September 1987.

This matter arises before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) that, in 
pertinent part, granted service connection for osteoarthritis 
of multiple joints and assigned a 20 percent evaluation, and 
denied entitlement to service connection for seborrhea 
keratoses due to exposure to herbicides.  


FINDINGS OF FACT

1.  Medical evidence of a nexus between current multiple 
seborrhea keratoses and the veteran's period of service has 
not been submitted.

2.  The veteran's osteoarthritis of multiple joints is 
manifested by X-ray evidence of arthritis, tenderness in the 
shoulders, a weakened grip in the right hand, flare-ups in 
the right elbow, and pain in the hips bilaterally.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a chronic skin disorder due to herbicide exposure is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The schedular criteria for an evaluation in excess of 20 
percent for osteoarthritis of multiple joints have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 4.71, 
Diagnostic Code 5003 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the record reveals that the RO granted service 
connection for osteoarthritis of multiple joints in a rating 
decision dated in April 1998 and assigned a 20 percent 
evaluation effective from June 20, 1997.  At that time, the 
RO considered the veteran's service medical records.  The 
veteran's records include an enlistment examination dated in 
October 1957 that disclosed jaundice from infancy; otherwise, 
the report was silent for any pertinent findings.  In a 
medical record dated in December 1957, it is noted that the 
veteran had rubella with symptoms of a rash.  Also, a 
reenlistment examination dated in September 1960 did not 
contain any relevant information.  

A discharge examination dated in August 1966 was negative for 
any complaints or findings related to the veteran's current 
claims.  Also, a reenlistment examination dated in February 
1970 was devoid of any related findings.  In several medical 
entries dated in February, March, and April 1974, the veteran 
was treated for a rash on the right hand, inner thighs, and 
groin area.  It is noted that the rash improved.  Also noted 
is that the veteran had a past history of a rash while in 
Vietnam that was treated with an antibiotic and antifungal 
ointment.  Arthritis was diagnosed in January 1976 as noted 
in a medical record at that time.  In a report from a 
discharge examination dated in July 1976, the veteran noted 
swollen and painful joints and a history of arthritis.  

Enlistment examinations conducted in December 1979 and 
January 1980 are silent for pertinent findings, information, 
or any complaints.  A September 1980 entry revealed that the 
veteran was injured in the right knee while playing football.  
Annual examinations dated in June 1985 and July 1986 are also 
negative for relevant findings.  

An entry dated in May 1987 from the Dermatology Clinic 
reveals an assessment of seborrhea keratosis with scaling in 
the right hand and feet that had existed since his service in 
Vietnam in 1971.  The examiner indicated that the veteran 
responded only to Griseofulvin in the past.  Also noted is 
that the veteran had no chronic problems with exposure to 
Agent Orange.  Also diagnosed was tinea pedis and manum.  

A retirement examination dated in September 1987 revealed a 
history of arthritis of unknown type in the hands, knees, and 
hips and low back pains due to an injury to the coccyx in 
April 1987.  

In a statement from the veteran's representative dated in 
June 1997, the representative indicated that the veteran was 
treated in British, German, and Dutch facilities at NATO 
facilities and at a U. S. Army hospital.  At the Army 
hospital in Germany, the veteran reported that he was treated 
for a skin lesions on the back, chest, and arms due to 
exposure to Agent Orange while in Vietnam.  The veteran 
claimed that he was treated in November 1987.

Post-service treatment includes several VA examinations dated 
in March 1998.  In an examination of the joints, the veteran 
reported his inservice history of osteoarthritis due to such 
tasks as jumping out of helicopters, lifting heavy loads, and 
climbing, all of which affected him in the hips, shoulders, 
hands, and elbows.  On examination, the examiner noted 
tenderness bilaterally in the rotator cuff area.  The 
examiner noted that the veteran could extend, flex, and 
abduct both shoulders fully with minimal pain at the upper 
extreme.  External rotation bilaterally caused pain in the 
shoulders.  The veteran reported that he is left-handed, but 
is somewhat ambidextrous.  His grip was noted as weaker in 
the right hand with a grip of 50 in the right and 98 in the 
left.  The veteran had full range of motion with his fingers.  
The right elbow was tender and the veteran reported an acute 
flare-up of symptoms in the right elbow one year earlier, 
which had begun to subside at the time of the examination.  

Further, the examiner reported that the veteran's hips were 
somewhat tender bilaterally, but that he could move well and 
had full range of motion.  The diagnosis rendered was chronic 
arthritis of multiple joints.  During an examination of the 
spine, the veteran reported a history of injury in service 
when he slipped and fell on his back.  On examination, the 
examiner noted that the veteran walked without a limp, but 
had slight tenderness around the coccyx and lower sacral 
region.  The veteran could bend forward well to about 
40 degrees without pain and could hyperextend to about 
20 degrees with minimal discomfort.  The veteran's main 
discomfort was on right flexion to about 20 degrees; left 
flexion was to 30 degrees without pain.  

Further, the veteran was able to rotate quite well in both 
directions and straight leg raising to the right was 
65 degrees and 75 degrees to the left with pain in the low 
back and hips.  Reflexes were present bilaterally and the 
veteran had minimal sensory deficit on the right thigh 
laterally.  The veteran could stand on his toes and heels and 
could squat with only minor difficulty due to knee pain.  The 
diagnosis rendered was continuing chronic low back pain.  An 
x-ray revealed mildly straightened lordosis with slight 
scoliosis; multilevel mild end plate concavity with overall 
maintenance of vertebral height and alignment; and mild 
productive osteoarthritic changes and apparent slight L2-3 
intervertebral narrowing.  

An x-ray of the elbow also conducted in March 1998 revealed 
no frank post-traumatic deformity and small postero-inferior 
olecranon spur.  An x-ray of the right hip disclosed an 
impression of no frank post-traumatic deformity; mild 
acetabular osteoarthritic changes, more notably on the right 
side; and right joint space mildly narrowed with respect to 
the left.  As to the left hip, the radiologist noted the same 
findings.  With respect to x-ray studies of the shoulders, an 
examination of the right shoulder indicated no frank post-
traumatic deformity or significant appearing osteoarthritic 
changes.  The same findings were indicated for the left 
shoulder. 

In the report from VA skin examination also conducted in 
March 1998, the examiner recited the veteran's reported 
history of exposure to Agent Orange while serving in Vietnam.  
The veteran had fungus infections that affected the hands, 
fingernails, and feet for which several courses of 
Griseofulvin were administered for control of onychomycosis.  
The majority of the infections completely cleared.  The 
veteran further reported that he had experienced an onset of 
multiple dark skin nodules on his chest, back, and calf.  On 
examination, the examiner rendered a diagnosis of multiple 
seborrhea keratoses.  

Analysis

The issues for determination in this case involve entitlement 
to service connection for seborrhea keratoses due to exposure 
to herbicides, and entitlement to an evaluation greater than 
20 percent for osteoarthritis of multiple joints.  These 
issues will be addressed separately below.

Service connection

Initially, the Board notes that in well grounded cases, 
service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active service 
in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  Service connection may also be 
granted for certain chronic diseases if manifest to a degree 
of 10 percent or more within one year from the date of 
separation from such service. 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

Furthermore, a disease listed in 38 C.F.R. § 3.309 associated 
with exposure to certain herbicide agents during a period of 
service in Vietnam, will be considered to have been incurred 
in service under the circumstances outlined in the 
regulations, even though there is no evidence of such disease 
during the veteran's period of active service.  38 C.F.R. 
§ 3.307(a)(6)(i) (1999).  Additionally, service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

Moreover, a veteran may establish service connection for a 
disease or disability resulting from herbicide exposure with 
proof of actual direct causation.  See Combee v. Brown, 
34 F.3d 1039 (1994).  In the case of a disability which is 
not presumed under law to have been caused by exposure to 
herbicides, however, proof of actual exposure to herbicides 
during service in Vietnam is also required.  McCartt v. West, 
12 Vet. App. 164 (1999).

As in any case, a person who submits a claim for benefits 
under a law administered by the Secretary shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. 
App. 542, 545 (1996).  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The test is an objective one, which explores the 
likelihood of prevailing on the claim under the applicable 
law and regulations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992). Thus, although a claim need not be conclusive to 
be well grounded, it must be accompanied by supporting 
evidence. 38 U.S.C.A. § 5107(a); Tirpak, supra.  The quality 
and quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

For a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in- 
service injury or disease and the current disability (medical 
evidence.)  See Anderson, supra; see also Epps v. Brown, 9 
Vet. App. 341, 343-44 (1996); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is "plausible" is 
required.  See Johnson v. Brown, 8 Vet. App. 423, 426 (1995); 
Grottveit, 5 Vet. App. at 93.  A lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to an in-service injury or treatment.  See Espiritu v. 
Derwinski, 2 Vet. App. 494, 494 (1992).

In this regard, the Board notes that the veteran has failed 
to establish a well grounded claim.  Overall, the record does 
not contain competent evidence demonstrating a medical nexus 
between current skin disability and an inservice incident.  
Essentially, in spite of the veteran's allegations that he 
was exposed to herbicides while in service, and to Agent 
Orange in particular, his service medical records are silent 
as to any herbicide or pesticide exposure during the 
veteran's period of active service.  

The Board notes that VA regulations provide that an herbicide 
agent is a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  38 C.F.R. 
§ 3.307(a)(6)(i) (1999).  Although the veteran has 
demonstrated that he served during the Vietnam era in the 
Republic of Vietnam, as evidenced by the decorations and 
medals he received during service as indicated on his Form 
DD214, he has not provided any evidence whatsoever of 
exposure to any herbicide agent during his period of service.  
Although the record includes evidence of episodic skin 
rashes, specifically as those noted on the right hand, inner 
thighs, and groin area in clinical entries dated in February, 
March, and April 1974, the veteran was treated and the rashes 
apparently improved.  

Additionally, noted at that time in 1974 was the veteran's 
history of prior rashes that were treated effectively with an 
antibiotic and antifungal ointment.  Moreover, in a 
dermatology record dated in May 1987, the examiner noted a 
diagnosis of seborrhea keratosis with symptoms in the hands 
and feet.  Further noted is that the veteran had not had 
problems due to exposure to Agent Orange.  Moreover, reports 
from all separation examinations of record as noted above are 
silent for any pertinent findings or notations.  Thus, in 
this respect, the veteran has failed to establish a well 
grounded claim for disability resulting from herbicide 
exposure while in service.  See Caluza at 506.

Furthermore, the veteran has not presented any evidence post-
service that tends to suggest a relationship between any 
current seborrhea keratoses and his period of service.  
Specifically, although the veteran's representative indicated 
in a statement dated in June 1997 that the veteran had been 
treated in Germany for skin lesions in November 1987 that had 
resulted from the exposure to Agent Orange while in Vietnam, 
the record does not support such assertions.  Most 
significantly, there are no medical records to support the 
veteran's allegations of treatment in Germany for a skin 
disorder secondary to exposure to Agent Orange.  
Additionally, post-service records for treatment related to 
any skin disorder appear in March 1998, many years after the 
veteran's discharge from service.  Thus, in this regard as 
well, the veteran has failed to demonstrate any link between 
post-service skin problems and his period of active service.  

Overall, there is no definitive medical evidence so as to 
warrant a well grounded claim in this case.  Additionally, a 
diagnosis based solely on the veteran's unsubstantiated 
history cannot form the basis of a valid claim.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).  Thus, in this respect as 
well, the veteran in this case has failed to establish a well 
grounded claim.

Moreover, during the most recent dermatology consultation in 
March 1998, the examiner rendered a diagnosis of seborrhea 
keratoses, a disorder not encompassed within the regulations 
related to presumptive service connection.  38 C.F.R. 
§ 3.307(a)(6)(i).  Essentially, no evidence was presented 
otherwise to substantiate that the veteran's skin disorder 
relates directly to his period of service.  Thus, in light of 
the above, the veteran has failed to establish a well 
grounded claim.  

The Board acknowledges the veteran's statements that he was 
exposed to herbicides during his tour of duty in Vietnam 
evidenced by the fungus infections and his contentions that 
the lesions he has today are a result of such exposure.  
Further, the Board is aware that the veteran reported during 
his 1998 VA examination that he had been exposed to Agent 
Orange.  However, without evidence to the contrary, this 
veteran is not competent to relate any disorder or disease to 
an inservice event or occurrence.  See Espiritu, 2 Vet. App. 
494.  In a case such as this one that requires competent 
medical opinions or clinical evidence to determine medical 
etiology or medical diagnoses, the veteran's lay opinion will 
not suffice.  See Grottveit v. Brown at 93.  Thus, in this 
regard, the veteran has again failed to establish a well 
grounded claim.

In this case, in view of the veteran's failure to submit 
competent evidence that satisfies the aforementioned 
requirements, the Board must conclude that the claim is not 
well grounded and, therefore, must be denied.  Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995).  Since this claim is not 
well grounded, the VA does not have a statutory duty to 
assist the veteran in the development of the case.  
38 U.S.C.A. § 5107(a).  However, if upon examination of the 
record, the Board determines that information exists that 
possibly could render the claim plausible, the VA may have a 
duty to inform the claimant of necessary evidence to complete 
the application.  Robinette v. Brown, 8 Vet. App. 69, 80 
(1995); 38 U.S.C.A. § 5103(a).  In this case, the Board found 
no such information.

Despite the fact that the Board reached a decision on the 
veteran's claim of entitlement to service connection for 
seborrhea keratoses on different grounds than those the RO 
considered, that is, whether the veteran's appeal is well 
grounded rather than whether he is entitled to prevail on the 
merits, the veteran has in no way been prejudiced by the 
Board's approach.  Assuming that the veteran's claim was well 
grounded, the RO extended more consideration to him than was 
warranted under the factual circumstances.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Increased rating

At the outset, the Board notes that a claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119 (1999).  Such is the case with this veteran's 
claim for an evaluation in excess of 20 percent for 
osteoarthritis of multiple joints, in that he disagreed with 
the rating decision wherein the RO granted service connection 
and assigned the 20 percent evaluation.  See rating decision 
dated in April 1998.  Thus, the record in its entirety will 
be reviewed; that is, no specific emphasis will be placed on 
the most recent clinical findings over previous objective 
findings of record.  Cf. Francisco v. Brown (where the Court 
held that although the regulations require a review of past 
medical history of a service-connected disability, they do 
not give past medical reports precedence over current 
examinations.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).
Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.

The veteran's osteoarthritis of multiple joints currently is 
rating under Diagnostic Code 5003, which provides for a 10 
percent evaluation in those circumstances where there is x-
ray evidence of degenerative arthritis, and the limitation of 
motion of the particular joint or group of joints at issue is 
noncompensable under the appropriate diagnostic code for that 
joint.  38 C.F.R. § 4.71(a), Diagnostic Code 5003 (1999).  An 
evaluation of 20 percent is warranted where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.  Id.  Such is the case for this veteran as 
substantiated by the March 1998 x-ray findings of 
osteoarthritis of multiple joints.  

Nonetheless, in light of the fact that this veteran's 
arthritic disability affects multiple joints, the Board has 
also considered the potential applicability of pertinent 
limitation of motion diagnostic codes so as to assess whether 
the veteran is entitled to an evaluation in excess of 
20 percent in this regard.  Although VA schedule of ratings 
for the musculoskeletal system provide for ratings greater 
than 20 percent within the limitation of motion diagnostic 
codes related to the shoulders, hands, elbow, hips, and back, 
with the exception of the lumbosacral spine, there are no 
findings of limitation of motion of any of the affected 
joints.  

Specifically, as to the shoulders, the examiner remarked 
during the March 1998 examination that the veteran had full 
range of motion with some pain.  Furthermore, the veteran 
demonstrated full range of motion with his fingers and was 
able to make a fist well.  Also, an examination of the right 
elbow revealed some tenderness; however, the examiner noted 
full range of motion.  Additionally, in spite of some pain 
and tenderness in the hips bilaterally, the veteran was able 
to move the hips quite well and otherwise had full range of 
motion.  

In view of those clinical findings, the diagnostic codes that 
pertain to limitation of motion of the shoulders, hand and 
fingers, elbow, and hips are not applicable in this case.  
See 38 C.F.R. § 4.71, Diagnostic Codes 5201 (1999) (shoulder 
and arm); 5206, 5207 (1999) (elbow and forearm); 5215 (1999) 
(wrist); 5251, 5252 (1999) (hip and thigh).  Therefore, in 
light of the examiner's findings as noted above, the 
veteran's current 20 percent evaluation for osteoarthritis of 
these joints pursuant to Diagnostic Code 5003 is the maximum 
available.  38 C.F.R. § 4.71, Diagnostic Code 5003.  Overall, 
there are no clinical data to support an evaluation in excess 
of 20 percent based on limitation of motion of the shoulders, 
elbow, hand and fingers, and the bilateral hips.

With respect to the above-noted medical findings of 
limitation of motion in the lumbosacral spine as indicated 
during the March 1998 VA examination, the examiner reported 
slight tenderness without evidence of scoliosis and noted 
that the veteran was able to bend forward quite well to 
40 degrees with minimal pain.  Further, as indicated above, 
the veteran was able to extend to about 20 degrees with 
little discomfort.  Although there was evidence of increased 
pain and discomfort on right flexion, left flexion was 
accomplished to 30 degrees without pain.  Moreover, the 
examiner noted that the veteran could rotate well in both 
directions.  Under Diagnostic Code 5292 that pertains to 
limitation of motion of the lumbosacral spine, where there is 
moderate limitation, the back disability merits a 20 percent 
evaluation.  See 38 C.F.R. § 4.71, Diagnostic Code 5292 
(1999).  A greater evaluation of 40 percent is only assigned 
where the limitation is severe in nature.  Id.  In light of 
the clinical data of record that support no more than 
moderate limitation of motion of the lumbosacral spine, an 
evaluation in excess of 20 percent is not warranted in this 
veteran's case for his back disability.  Id.  Thus, the 
current 20 percent rating pursuant to Diagnostic Code 5003 is 
the most appropriate one.

Overall, the medical evidence of record supports that the 
rating criteria for a 20 percent evaluation of osteoarthritis 
of multiple joints most nearly approximates this veteran's 
arthritic disability.  The Board further acknowledges that 
under 38 C.F.R. § 4.10 (1999), in cases of functional 
impairment, evaluations are to be based upon the lack of 
usefulness, and medical examiners must furnish a full 
description of the effects of the disability upon the 
veteran's ordinary activity; this requirement is in addition 
to the etiological, anatomical, pathological, and prognostic 
data required for ordinary medical classification.  

Further, in cases involving musculoskeletal disability, the 
elements to be considered include the ability to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  38 C.F.R. 
§ 4.40.  The examinations upon which the ratings are based 
must adequately describe the anatomical damage and functional 
loss with respect to these elements.  Id.  The functional 
loss may be due to pathology such as absence of bone or 
muscle, deformity, or pain, supported by adequate 
pathological studies.  Id.  Weakness of the affected area is 
also for consideration.  Id.

In consideration of the above provisions, the Board notes 
that in the medical reports from the extensive March 1998 VA 
examinations, the examiner explored the veteran's ability to 
function overall in light of his arthritis and accompanying 
symptomatology.  In general, it appears from the record that 
the veteran is able to walk without difficulty and move quite 
well with minimal pain.  Essentially, flare-ups tend to 
subside and pathology associated with the veteran's multiple 
joint disability is appreciative of no more than moderate 
impairment and do not affect in an appreciable manner the 
veteran's ability to function.  

Therefore, upon review and consideration of all potential 
applicable regulations and laws relevant to the veteran's 
assertions and issues raised in the record, the foregoing 
reasons and bases support the conclusion that the veteran's 
current evaluation of 20 percent for osteoarthritis of 
multiple joints is the one that most nearly encompasses 
symptomatology of the veteran's arthritic disability.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  


ORDER

Entitlement to service connection for seborrhea keratoses due 
to exposure to herbicides is denied.

Entitlement to an evaluation in excess of 20 percent for 
osteoarthritis of multiple joints is denied.

		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

